DETAILED ACTION
This Office Action is in response to the Amendment filed on 05/09/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 05/09/2022, independent claims 16, 28, and 33 have been amended. 
Claims 16-35 have been examined and are pending in this application. Claims 16, 28, and 33 are independent.  This Action is made FINAL.
Response to Arguments/Remarks
As to the objection to the drawing, the objection is withdrawn as the corrected drawing has been submitted.
As to the double patenting rejections to claims 16-35, which were rejected on the ground of nonstatutory double patenting, per Applicant’s request, the rejections are hold abeyance until the addressed application considered for allowance (Applicant Argument/Remarks, 05/09/2022, page 7).
Applicants’ arguments in the instant Amendment, filed on 05/09/2022, with respect to the prior-art rejections to claims 1-20, and limitations listed below, have been fully considered but they are not persuasive.
Applicant’s Remarks: As to independent claim 1, the Applicant submits that Vinter cannot be an annlogus art. Vinter is dedicated to educ[ing] the power consumption of hearing instrument circuitry and components where and whenever possible.” While, the istant spplication is dedicated to “provid[e] a security monitor to at least detect a penetration attack on a circuit assembly that contains the security monitor.” Therfore, Vinter cannot be an annlogus art, and cannot be combined with the primary refernce Warren. the Applicant additioanlly submits that submits that Vinter does not tecah the (Applicant Arguments/Remarks, 05/09/2022, pages 9-10)
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Vinter is an analogous art. Reference Vinter may be focusing on a hearing instrument circuitry, and directed to controlling power supply connection port, but Vinter also teaches of, as addressed in the rejection, managing attack and creating a time delay in the circuit to manage power flow in controlling functionality of the circuit. Therefore, Reference Vinter is an analogues art, teaches the addressed limitation, and combinable with the reference Warren and Klum.
Applicant’s Remarks: As to independent claims 28 and 33, the Applicant submits similar aurguments as to claim 16, and claims are patenable over priorart for the same reason as for claim 16 (Applicant Arguments/Remarks, 05/09/2022, page 10).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the claims 28 and 33 are rejected at least based on the reference applied to the claims and the rationale and response presented to the argument above for claim 16.
Additionally, as to the dependent claims 17-24, 27, 29-32, and 34-45, the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 16, 28, and 33, and are therefore distinguished from the cited art at least by virtue are allowable at least based on their dependency from the allowable base claim (Applicant Arguments/Remarks, 05/09/2022, page 10).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 17-24, 27, 29-32, and 34-45 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 17-24, 27, 29-32, and 34-45.
Finally, as to the dependent claims 25 and 26, the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 16, and recites additional features in addition the limitations of the allowable base claim (Applicant Arguments/Remarks, 05/09/2022, page 11).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 25 and 26 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 25 and 26.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 16, 28, and 33, the term “passive” in limitation “passive movement” of claim 16, and “move passively” (emphasis added) of claims 28 and 33 renders the claims indefinite.  The term “passive” or “passively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Also, as further analysis, it is unclear of how “passive” or “passively” is different from antonyms terms, sus as, “active” or “actively.” The specification neither provide any discussion on any antonym terms.  Therefore, the claims have been rendered indefinite by the use of the term “actively”.
For examination purpose, the Examiner interprets that “passive movement” and “move passively” mean movement of a physical layer, part or substrate.
The applicant is suggested to refine the limitation of the claims describing the mechanical condition and process, described in paragraph 0016 of the discourse, to clarify the scope of the claim limitation for overcoming the rejections (emphasis added).
As to claims 17-27, 29-32, and 34-35, the claims are rejected for the same reason set forth above for their independent claim 16, 28 or 33, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-24 and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al (“Warren,” US 2010/0213590, filed on 08/26/2010), in view of Vinter (“Vinter” US 2015/0189447, filed on 12/30/2013), and further in view of Klum et al (“Klum” US 2012/0047374, published on 02/23/2012).
As to claim 16, Warren teaches an apparatus (Warren: pas 0006, 0020, 0044; Fig 1, a circuit package including substrate for implementing a method for tamper proofing structures and protecting sensitive circuit component and data) comprising:
an enclosure (Warren: pas 0003, 0033-0034, 0039; Fig 1, a circuit package including substrate and a barrier [i.e. enclosure]);
a penetration detection layer that provides an electrical response to a physical penetration attack on a secure region inside the enclosure (Warren: pas 0033, 0039-0041; Fig 1, a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt); and
an assembly disposed in the secure region, the assembly comprising:
a circuit board (Warren: pas 0020, 0031; Fig 1, a circuit package including a substrate) comprising an electrical circuit, the electrical circuit being coupled to the penetration detection layer to detect the electrical response (Warren: pas 0020, 033, 0025, 0040-0041; Fig 1, a sensitive die which has sensitive circuitry fabricated upon the die with a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt; a wire bond [i.e. flexibly] connecting the sensitive die to a base substrate).
Warren does not explicitly teach a spring mount attached to the circuit board to allow passive movement of the circuit board when contacted during the physical penetration attack,
However, in an analogous art, Klum discloses a temper residence circuitry providing security features to the circuitry, and teaches a spring mount attached to the circuit board to allow passive movement of the circuit board when contacted during the physical penetration attack (Klum: pars 0019-0020; Fig 1A, a tamper sensitive material integrated into the housing with a second part of the housing. Where, the tamper sensitive material will physically move with the second part of the housing [i.e. passive movement], using an engaged a pressure sensor between two parts [i.e. a type of spring mount], for enabling a security measure). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klum with the apparatus of Warren for the benefit of providing a user with a means for using a spring sensor for sensing any tempering pressure and physically moving the part of the circuit to separate the parts and enabling a security measure (Klum: pars 0018-0020).
Warren or Kulm does not explicitly teach the movement of the circuit board creating or extending a time period between a time that the penetration attack contacts the circuit board and a time that the physical penetration attack disables at least part of the electrical circuit, wherein the electrical circuit performs one or more operations in response to the physical penetration attack during the time period. 
However, in an analogous art, Vinter teaches the movement of the circuit board creating or extending a time period between a time that the penetration attack contacts the circuit board (Vinter: pars 0022, 0038, 0057; Fig 1, a circuit arrangement with a mechanical switch/gate mechanism [i.e. spring mount] to connect/disconnect the power supply port during an attack time and managing time delay [i.e. extending time a time period]); and
a time that the physical penetration attack disables at least part of the electrical circuit (Vinter: pars 0022, 0038; 0049, 0057-0058, Fig 1, during an attack time, disconnect the power supply port by a mechanical switch/gate mechanism [i.e. disabling part of circuit]), wherein the electrical circuit performs one or more operations in response to the physical penetration attack during the time period (Vinter: pars 0022, 0038; 0049, 0057-0058, Fig 1, disconnect the power supply port by a mechanical switch/gate mechanism by switching the power connection point form one power supply port to another power supply  port [i.e. responsive operation] based on the attack and time delay management policy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vinter with the apparatus of Warren for the benefit of providing a user with a means for a movable wire to cutoff the power supply after detection of an attack for an counter measure and running the circuit an alternative or a second power supply and management of time delay management policy for controlling functionality of the circuit (Vinter: pars 0038; 0049; 0050, 0057-0058).
As to claim 17, Warren, Klum, and Vinter teaches the apparatus of claim 16, 
Warren further teaches wherein the spring mount comprises a flexible connector with a first end fixed with respect to the circuit board and a second end fixed with respect to the enclosure (Warren: pas 0020, 0033; Fig 1, a wire bond, moving bonding wire, connecting the sensitive die to a base substrate).
As to claim 18, Warren, Klum, and Vinter teaches the apparatus of claim 17, 
Vinter further teaches further comprising a power distribution circuit to provide a power signal, wherein the flexible connector communicates the power signal to the electrical circuit (Vinter: pars 0022, 0038; 0049, 0057-0058, Fig 1, disconnect the power supply port by a mechanical switch/gate mechanism by switching the power connection point form first power supply port to second power supply port).
As to claim 19, Warren, Klum, and Vinter teaches the apparatus of claim 18, 
Vinter further teaches further comprising an energy source mounted to the circuit board, wherein the energy source charges using the power signal to provide a temporary source of power for the electrical circuit (Vinter: pars 0022, 0038; 0049, 0057-0058, Fig 1, switching the power connection point form first power supply port to second power supply port [i.e. temporary power]).
As to claim 20, Warren, Klum, and Vinter teaches the apparatus of claim 17, 
Warren further teaches wherein: the penetration detection layer is fixed with respect to the enclosure; and the flexible connector communicates a signal carrying the electrical response from the penetration detection layer to the electrical circuit (Warren: pas 0032, 0033, when a processor connected to the sensor circuitry detects an intrusion or tampering event, triggers one of the countermeasures, such as memory erasure).
As to claim 21, Warren, Klum, and Vinter teaches the apparatus of claim 16, 
Warren further teaches wherein the penetration detection layer comprises at least one metal layer comprising a penetration detection trace (Warren; pars 0006, 0052, barrier layer containing a metal line).
As to claim 22, Warren, Klum, and Vinter teaches the apparatus of claim 16, 
Warren further teaches further comprising a substrate that is fixed with respect to the enclosure, the substrate being disposed in a parallel arrangement with respect to the circuit board, wherein the spring mount is coupled between the substrate and the circuit board to provide a gap of flexible width between the substrate and the circuit board (Warren: pas 0020, 033, 0025, 0040-0041; Fig 1, a sensitive die which has sensitive circuitry fabricated upon the die with a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt; a wire bond [i.e. flexible gap] connecting the sensitive die to a base substrate); .
As to claim 23, Warren, Klum, and Vinter teaches the apparatus of claim 22, 
Warren further teaches wherein the substrate is a base card and the circuit board is a daughter card (Warren: pas 0020, 0031, 0033; Fig 1, a circuit package including a substrate. A wire bond connecting the sensitive die [i.e. daughter card] to a base substrate [i.e. base card]).
As to claim 24, Warren, Klum, and Vinter teaches the apparatus of claim 22, 
Warren and Vinter further teaches wherein the penetration detection layer comprises one or more metal traces disposed on the substrate (Warren; pars 0006, 0052, barrier layer containing a metal line).
As to claim 27, Warren, Klum, and Vinter teaches the apparatus of claim 24, 
Warren and Vinter further teaches wherein the penetration detection layer provides the electrical response in response to at least one of the one or more metal traces being broken during the physical penetration attack (Warren: pas 0020, 033, 0025, 0040-0041; Fig 1, a sensitive die which has sensitive circuitry fabricated upon the die with a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt; a wire bond [i.e. flexible gap] connecting the sensitive die to a base substrate).
As to claim 28, Warren teaches an apparatus (Warren: pas 0006, 0020, 0044; Fig 1, a circuit package including substrate for implementing a method for tamper proofing structures and protecting sensitive circuit component and data) comprising:
a first substrate (Warren: pas 0020, 0025; Fig 1, a sensitive die [e.g. first substrate] which has sensitive circuitry fabricated upon the die);
an integrated circuit mounted to the first substrate key (Warren: pas 0025, 00040-0041; sensitive circuitry fabricated upon the die with a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt. The die comprising memory which contains sensitive data [i.e. a key]); 
a base substrate (Warren: pas 0020, 0031, 0033; Fig 1, a circuit package including a substrate. A wire bond connecting the sensitive die to a base substrate); and
a flexible mounting to suspend the first substrate over the base substrate (Warren: pas 0020, 0033; Fig 1, a wire bond [i.e. flexible mounting] connecting the sensitive die to the base substrate) and,
wherein the integrated circuit is configured to detect the physical penetration attack and take corrective action in response to the penetration attack (Warren: pas 0030-0033, 0040-0041when a processor connected to the sensor circuitry detects an intrusion, triggers one of the countermeasures, such as memory erasure).
Warren does not explicitly teach to allow the first substrate to move toward or away from the base substrate in response to the first substrate being subjected to a physical force directed toward or away from the base substrate during a physical penetration attack.
However, in an analogous art, Vinter teaches to allow the first substrate to move toward or away from the base substrate (Vinter: pars 0022, 0038, 0057; Fig 1, a circuit arrangement with a mechanical switch/gate mechanism to connect/disconnect the power supply port [i.e. moving] during an attack time) in response to the first substrate being subjected to a physical force directed toward or away from the base substrate during a physical penetration attack (Vinter: pars 0022, 0038; 0049, 0057-0058, Fig 1, during an attack time, disconnect the power supply port by a mechanical switch/gate mechanism by switching the power connection point [i.e. moving] form one power supply port to another power supply port based on attack and policy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vinter with the apparatus of Warren for the benefit of providing a user with a means for a movable wire to cutoff the power supply after detection of an attack for an counter measure and running the circuit an alternative or a second power supply and management of time delay management policy for controlling functionality of the circuit (Vinter: pars 0038; 0049; 0050, 0057-0058).
Warren or Vinter does not explicitly teach substrate move passively.
However, in an analogous art, Klum discloses a temper residence circuitry providing security features to the circuitry, and teaches substrate move passively (Klum: pars 0019-0020; Fig 1A, a tamper sensitive material integrated into the housing with a second part of the housing. Where, the tamper sensitive material will physically move with the second part of the housing [i.e. passive movement], using an engaged a pressure sensor between two parts, for enabling a security measure). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klum with the apparatus of Warren and Vinter for the benefit of providing a user with a means for using a spring sensor for sensing any tempering pressure and physically moving the part of the circuit to separate the parts and enabling a security measure (Klum: pars 0018-0020).
As to claim 29, Warren, Vinter, and Klum teaches the apparatus of claim 28, 
Warren further teaches wherein the integrated circuit comprises a memory storing a key (Warren: pas 0025, 00040-0041; sensitive circuitry fabricated upon the die with a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt. The die comprising memory which contains sensitive data).
As to claim 30, Warren, Vinter, and Klum teaches the apparatus of claim 29, 
Warren further teaches wherein the integrated circuit is configured to erase the key in response to detecting the physical penetration attack (Warren: pas 0032, 0033, when a processor detects an intrusion initiating the countermeasures, such as memory erasure that contained sensitive data [i.e. erasing of the key]).
As to claim 31, Warren, Vinter, and Klum teaches the apparatus of claim 28, 
Warren further teaches further comprising a potting material to cover the first substrate and the integrated circuit (Warren; pars 0006, 0052, barrier layer containing a metal line).
As to claim 32, Warren, Vinter, and Klum teaches the apparatus of claim 28, 
Warren further teaches wherein the base substrate comprises a first set of at least one conductive trace forming a first penetration boundary, the first substrate comprises a second set of at least one conductive trace forming a second penetration boundary, and the conductive traces of the first and second sets are electrically coupled to the integrated circuit (Warren; pars 0006, 0052, barrier layer containing a metal line provide protection against x-ray, thermal imaging and any chemical attack).
 As to claim 33, Warren teaches an apparatus (Warren: pas 0006, 0020, 0044; Fig 1, a circuit package including substrate for implementing a method for tamper proofing structures and protecting sensitive circuit component and data) comprising:
a first substrate (Warren: pas 0020, 0025; Fig 1, a sensitive die [e.g. first substrate] which has sensitive circuitry fabricated upon the die);;
an integrated circuit mounted to the first substrate (Warren: pas 0025, 00040-0041; sensitive circuitry fabricated upon the die with a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt. The die comprising memory which contains sensitive data);
a second substrate arranged in parallel with the first substrate; and one or more penetration detection traces mounted to the second substrate (Warren: pas 0020, 0031, 0033; Fig 1, a circuit package including a substrate. A wire bond connecting the sensitive die to a base substrate); and 
wherein the integrated circuit receives an electrical response from the one or more penetration detection traces in response to at least one of the one or more penetration detection traces being physically contacted by a tool (Warren: pas 0030-0033, 0040-0041when a processor connected to the sensor circuitry detects an intrusion, triggers one of the countermeasures, such as memory erasure).
Warren does not explicitly teach a spring mount attached to the circuit board to allow movement of the circuit board when contacted during the physical penetration attack,
However, in an analogous art, Klum discloses a temper residence circuitry providing security features to the circuitry, and teaches a spring mount attached to the circuit board to allow movement of the circuit board when contacted during the physical penetration attack (Klum: pars 0019-0020; Fig 1A, a tamper sensitive material integrated into the housing with a second part of the housing. Where, the tamper sensitive material will physically move with the second part of the housing [i.e. passive movement], using an engaged a pressure sensor between two parts [i.e. a type of spring mount], for enabling a security measure). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klum with the apparatus of Warren for the benefit of providing a user with a means for using a spring sensor for sensing any tempering pressure and physically moving the part of the circuit to separate the parts and enabling a security measure (Klum: pars 0018-0020).
Warren or Kulm does not explicitly teach wherein the first substrate and the second substrate are flexibly coupled to allow the first substrate to move toward or away from the second substrate in response to the first substrate being subjected to a physical force directed toward or away from the second substrate.
However, in an analogous art, Vinter teaches wherein the first substrate and the second substrate are flexibly coupled to allow the first substrate to move toward or away from the second substrate (Vinter: pars 0022, 0033, 0038, 0057; Fig 1, a wire bond [i.e. flexible mounting] connecting the sensitive die to the base substrate. A circuit arrangement with a mechanical switch/gate mechanism to connect/disconnect the power supply port [i.e. moving] during an attack time) in response to the first substrate being subjected to a physical force directed toward or away from the second substrate (Vinter: pars 0022, 0038; 0049, 0057-0058, Fig 1, during an attack time, disconnect the power supply port by a mechanical switch/gate mechanism by switching the power connection point [i.e. moving] form one power supply port to another power supply port based on attack and policy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vinter with the apparatus of Warren for the benefit of providing a user with a means for a movable wire to cutoff the power supply after detection of an attack for an counter measure and running the circuit an alternative or a second power supply and management of time delay management policy for controlling functionality of the circuit (Vinter: pars 0038; 0049; 0050, 0057-0058).
Warren or Vinter does not explicitly teach substrate move passively.
However, in an analogous art, Klum discloses a temper residence circuitry providing security features to the circuitry, and teaches substrate move passively (Klum: pars 0019-0020; Fig 1A, a tamper sensitive material integrated into the housing with a second part of the housing. Where, the tamper sensitive material will physically move with the second part of the housing [i.e. passive movement], using an engaged a pressure sensor between two parts, for enabling a security measure). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klum with the apparatus of Warren and Vinter for the benefit of providing a user with a means for using a spring sensor for sensing any tempering pressure and physically moving the part of the circuit to separate the parts and enabling a security measure (Klum: pars 0018-0020).
As to claim 34, Warren, Vinter, and Klum teaches the apparatus of claim 33, 
Warren further teaches wherein the integrated circuit comprises a memory storing a key (Warren: pas 0025, 00040-0041; sensitive circuitry fabricated upon the die with a tamper-resistant mechanism with sensors to protect the enclosed die from tempering or intrusion attempt. The die comprising memory which contains sensitive data).
As to claim 35, Warren, Vinter, and Klum teaches the apparatus of claim 34, 
Warren further teaches wherein the integrated circuit is configured to erase the key in response to receiving the electrical response (Warren: pas 0032, 0033, when a processor detects an intrusion initiating the countermeasures, such as memory erasure that contained sensitive data [i.e. erasing of the key]).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al (“Warren,” US 2010/0213590, filed on 08/26/2010), in view of Vinter (“Vinter” US 2015/0189447, filed on 12/30/2013), and further in view of Klum et al (“Klum” US 2012/0047374, published on 02/23/2012) and Benson et al (“Benson” US 2002/20002683, published on 01/03/2003).
As to claim 25, Warren and Vinter teaches the apparatus of claim 24, 
Warren, Klum, or Vinter does not explicitly teaches wherein the physical penetration attack comprises a punch through attack that reaches the circuit board by punching through the substrate with a tool.
However, in an analogous art, Benson teaches wherein the physical penetration attack comprises a punch through attack that reaches the circuit board by punching through the substrate with a tool (Benson: pars 0007, 0027, 0062-0064, describes securing sensitive data against penetration attack. Where the penetration of the physical package may be brought about through chemicals, drilling [i.e. punching with a tool], separation, etc. In addition, X-rays and other known techniques may allow non-destructive penetration into the physical package).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benson with the apparatus of Warren, Klum, and Vinter for the benefit of providing a user with a means for a protecting secure chip/circuit from a physical tampering that may include drilling hone with a tool or separating components using physical force (Benson: pars 0007, 0027, 0062-0064).
As to claim 26, Warren, Kulum, Vinter, and Benson teaches the apparatus of claim 25, 
Benson further teaches wherein a spring constant of the spring mount is selected to temporarily prevent the circuit board from exerting a reaction force on the tool that would otherwise allow the tool to punch into the circuit board (Benson: pars 0007, 0027, 0062-0064, describes securing sensitive data against penetration attack. Where the penetration of the physical package may be brought about through chemicals, drilling [i.e. punching with a tool in to circuit board], separation, etc. In addition, X-rays and other known techniques may allow non-destructive penetration into the physical package).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benson with the apparatus of Warren, Klum, and Vinter for the benefit of providing a user with a means for a protecting secure chip/circuit from a physical tampering that may include drilling hone with a tool or separating components using physical force (Benson: pars 0007, 0027, 0062-0064).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439